J-S11004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 SHAWN EDWARD GIBSON                    :
                                        :
                   Appellant            :   No. 1610 WDA 2018

           Appeal from the PCRA Order Entered October 11, 2018
  In the Court of Common Pleas of Blair County Criminal Division at No(s):
            CP-07-CR-0001103-2010, CP-07-CR-0001826-2009


BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                     FILED FEBRUARY 19, 2021

     Shawn Edward Gibson (Appellant) appeals from the order granting in

part and dismissing in part his first petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On July 29, 2011, a jury convicted Appellant of possession with intent

to deliver cocaine, possession, tampering with evidence, possession of drug

paraphernalia, and conspiracy. See Commonwealth v. Gibson, 2013 WL

11251595, at 1 (Pa. Super. filed Oct. 17, 2013) (unpublished memorandum

noting “charges at CR–1826–2009 arose following the execution of a search

warrant on July 22, 2009 at [Appellant’s] home. The charges at CR–1103–

2010 stemmed from a controlled drug purchase on July 21, 2009.”).

     On February 28, 2012, the trial court sentenced Appellant to an

aggregate five to ten years of imprisonment, followed by three years of

probation. This Court affirmed the judgment of sentence on direct appeal,
J-S11004-20



and Appellant did not petition for review with the Pennsylvania Supreme

Court.

       The docket indicates that on November 26, 2014, while incarcerated at

SCI Pine Grove, Appellant pro se filed a PCRA petition raising claims that trial

counsel erred by (1) failing to file a suppression motion; and (2) failing to give

notice of Appellant’s alibi witnesses. Pro Se PCRA Petition, 11/26/14, at 3.

The record does not contain proof of mailing from SCI Pine Grove, and

Appellant did not did not invoke a statutory exception to the one-year time

bar.
       On June 9, 2015, the PCRA court appointed counsel, who filed an

amended petition on January 13, 2016, raising the aforementioned claims, as

well as a third claim that direct appeal counsel was ineffective for failing to

challenge Appellant’s sentence under Alleyne v. United States, 570 U.S. 99

(2013). The counseled petition did not invoke an exception to the one-year

time bar.1

       On July 3, 2017, the PCRA court convened a hearing, but trial counsel

and Appellant’s other witnesses did not appear. Thereafter, the PCRA court

entered an order stating that the Commonwealth agreed Appellant was

“entitled to the benefit of a re-sentencing under Alleyne.” Order, 7/3/17.

The court also stated that its order was interim in nature.           It held an


____________________________________________


1 Throughout these proceedings, the PCRA court and Commonwealth have
treated Appellant’s petition as timely filed.

                                           -2-
J-S11004-20


evidentiary hearing on October 11, 2018, when both Appellant and trial

counsel testified. The PCRA court then issued an order granting relief “as to

resentencing under Alleyne,” and denied relief “in all other aspects.” Order,

10/11/18.     The PCRA court noted that Appellant declined to withdraw his

petition despite recognizing he was “entitled to an Alleyne resentencing that

will most likely result in his release.” Id. The court also stated that Appellant

may file “an appeal” to this Court. Id. at 2. This is the order from which

Appellant appeals.2


                                         Walker

       At CR-1826-2009, Appellant timely filed a pro se notice of appeal listing

both docket numbers.         The certified record and docket for CR-1826-2009

reflect Appellant’s notice of appeal.          The docket for CR-1103-2010 also

includes an entry for Appellant’s notice of appeal, but the certified record for

CR-1103-2010 does not include a notice of appeal.

       On November 7, 2019, this Court issued a rule to show cause as to why

this appeal should not be quashed due to Appellant’s failure to comply with

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). Appellant did not file

a response. This Court discharged the rule and referred the matter to this


____________________________________________


2 In his brief filed with this Court on January 22, 2020, Appellant states he is
“currently out on bail awaiting resentencing after this Court’s determination
on appeal.” Appellant’s Brief at 4.



                                           -3-
J-S11004-20


merits panel. Accordingly, we address whether Appellant’s appeal is properly

before us.

      In Walker, our Supreme Court held that “where a single order resolves

issues arising on more than one docket, separate notices of appeal must be

filed for each case.” Walker, 185 A.3d at 971. “The failure to do so requires

the appellate court to quash the appeal.” Id. at 977.

      However, this Court has recognized that the failure to file separate

notices of appeal may be excused where there was a breakdown in the

operation of the court. Commonwealth v. Stansbury, 219 A.3d 157, 160

(Pa. Super. 2019).    In Stansbury, the order being appealed contained

multiple docket numbers and the court had advised the appellant “that he has

thirty days from this day, to file a written notice of appeal to the Superior

Court.” Id. at 159 (emphasis in original). We concluded that the PCRA court’s

failure to advise the appellant of the need to file separate notices of appeal

constituted “a breakdown in court operations such that we may overlook” any

Walker defect. Id. at 160.

      Here, similar to Stansbury, the PCRA court order stated that Appellant

had the right to “file an appeal,” and did not advise Appellant he must file

separate notices of appeal pursuant to Walker. Order, 10/11/18, at 2; see

also N.T., 10/11/18, at 63 (PCRA court addressing Appellant and counsel, “if

you want to file an appeal . . . ”). Under these circumstances, we conclude

the PCRA court’s failure to properly advise Appellant of his appellate rights


                                    -4-
J-S11004-20


constitutes “a breakdown in court operations such that we may overlook.”

Stansbury, 219 A.3d at 160. We thus proceed to the merits of the issues

Appellant presents for our review:

      1. Did the trial court err in denying Appellant’s claims of ineffective
      assistance of counsel for failing to file a motion to suppress the
      evidence seized by the search warrant?

      2. Did the trial court err in denying Appellant’s claims of ineffective
      assistance of counsel for failing to call alibi witnesses?

Appellant’s Brief at 6.

      Our standard of review for the dismissal of a PCRA petition is limited to

“whether the record supports the PCRA court’s determination and whether the

PCRA court’s decision is free of legal error.” Commonwealth v. Lawson, 90

A.3d 1, 4 (Pa. Super. 2014) (citation omitted). It is well-settled that “the

timeliness   of   a   PCRA    petition    is   a   jurisdictional   [pre-]requisite.”

Commonwealth v. Brown, 111 A.3d 171, 175 (Pa. Super. 2015) (citation

omitted). “A PCRA petition, including a second or subsequent petition, shall

be filed within one year of the date the underlying judgment becomes final.”

Id. (citing 42 Pa.C.S.A. § 9545(b)(1)).

                                   Timeliness

      A judgment of sentence is final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” Id. (quoting 42 Pa.C.S.A. § 9545(b)(3)). We may consider a

PCRA petition filed more than one year after a judgment of sentence becomes

                                         -5-
J-S11004-20


final only if the petitioner pleads and proves any one of three statutory

exceptions. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). “[W]hen a PCRA petition

is not filed within one year of the expiration of direct review, or not eligible for

one of the three limited exceptions, or entitled to one of the exceptions, but

not filed within the date that the claim could have been first brought, the court

has no power to address the substantive merits of a petitioner’s PCRA claims.”

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000). “It is

also settled that Alleyne does not invalidate a mandatory minimum sentence

when presented in an untimely PCRA petition.” Commonwealth v. Ruiz, 131

A.3d 54, 58 (Pa. Super. 2015) (emphasis in original) (citing Commonwealth

v. Miller, 102 A.3d 988 (Pa. Super. 2014)).

        This Court affirmed Appellant’s judgment of sentence on October 17,

2013.     See Gibson, 2013 WL 11251595, at 1.             Appellant did not seek

allowance of appeal with our Supreme Court.          Therefore, his judgment of

sentence became final on Monday, November 18, 2013, which was the

expiration of the 30-day review period. See 42 Pa.C.S.A. § 9545(b)(3); see

also 1 Pa.C.S.A. § 1908 (“Whenever the last day of any such period shall fall

on Saturday or Sunday . . . such day shall be omitted from the computation”).

        Consistent with the foregoing, Appellant had until November 18, 2014,

to timely file his petition.   See 42 Pa.C.S.A. § 9545(b)(1).       As the record

reflects that Appellant’s pro se petition was docketed November 26, 2014 —




                                       -6-
J-S11004-20


although without a postmarked envelope or other proof of mailing — the

petition is facially untimely by eight days (including the weekend).

      Appellant’s petition is a completed DC-198 form provided to prisoners;

although there is a signature line signed by Appellant, there is no date line.

The first page lists Appellant’s inmate number and address as SCI Pine Grove

in Indiana, Pennsylvania. It is stamped by the Blair County Prothonotary:

“FILED 2014 NOV 26 A[M] 9:44.” Also, the petition is stamped and signed:


      “SIGNATURE”      Richard A. Consiglio

      “DATE”            11-26-14

Richard A. Consiglio was the Blair County District Attorney at the time, and

his signature appears in blue ink, as does the handwritten “11-26-14.”

      Appellant had until Tuesday, November 18, 2014 to file a timely PCRA

petition.   The Rules of Appellate Procedure address filing and service by

incarcerated individuals as follows:

      (f) Date of filing for incarcerated persons.--A pro se filing
      submitted by a person incarcerated in a correctional facility is
      deemed filed as of the date of the prison postmark or the date
      the filing was delivered to the prison authorities for
      purposes of mailing as documented by a properly executed
      prisoner cash slip or other reasonably verifiable evidence.

Pa.R.A.P. 121 (emphasis added).

      Our Supreme Court, addressing the prisoner mailbox rule in the context

timely notices of appeal, explained:

      [W]e [have taken] notice of the special circumstances of an
      appellant who is incarcerated at the time of his appeal and who


                                       -7-
J-S11004-20


     acts pro se. We found the following language of the United States
     Supreme Court instructive:

            The situation of prisoners seeking to appeal without the aid
            of counsel is unique. Such prisoners cannot take the steps
            other litigants can take to monitor the processing of their
            notices of appeal and to ensure that the court clerk
            receives and stamps their notices of appeal before the 30–
            day      deadline.     Unlike      other     litigants,  pro
            se prisoners cannot personally travel to the courthouse to
            see that the notice is stamped “filed” or to establish the
            date on which the court received the notice. Other litigants
            may choose to entrust their appeals to the vagaries of the
            mail and the clerk’s process for stamping incoming papers,
            but only the pro se prisoner is forced to do so by his
            situation. And if other litigants do choose to use the mail,
            they can at least place the notice directly into the hands of
            the United States Postal Service (or a private carrier); and
            they can follow its progress by calling the court to
            determine whether the notice has been received and
            stamped, knowing that if the mail goes awry they can
            personally deliver notice at the last moment or that their
            monitoring will provide them with evidence to demonstrate
            either excusable neglect or that the notice was not
            stamped on the date the court received it.

     Houston v. Lack, 487 U.S. 266, 270–71, 108 S.Ct. 2379, 2382,
     101 L.Ed.2d 245, 251–52 (1988). In Lack, the Supreme Court
     deemed a pro se prisoner’s appeal filed as of the date he or she
     delivers it to the prison authorities for mailing.

Commonwealth v. Jones, 700 A.2d 423, 425 (Pa. 1997).

     It is undisputed that in November 2014, Appellant was incarcerated

outside of Blair County at SCI Pine Grove. His pro se petition is time-stamped

and docketed only eight days (including the weekend) late on the morning of

November 26, 2014 by the Blair County Prothonotary. Also, the petition bears

the signature and same date, “11-26-14,” of the Blair County District

Attorney.     It thus appears Appellant delivered his PCRA petition to prison


                                        -8-
J-S11004-20


authorities in advance of November 26th, and quite possibly by November 18,

2014, such that it would be timely. However, because the record does not

include the petition’s envelope, postmark or any proof of mailing, we are once

again presented with a deficiency which constitutes a breakdown in the

operation of the court as it relates to the filing of Appellant’s petition, where

the postmarked prison envelope is absent from the record despite the petition

arriving from SCI Pine Grove.3            Therefore, like the PCRA court and the

Commonwealth, we address Appellant’s substantive claims.

                                 Substantive Claims

       In both of his issues, Appellant assails the representation of trial

counsel. The law is well-settled:

       “To be entitled to relief on an ineffectiveness claim,
       a PCRA petitioner must establish that: (1) the underlying claim
       has arguable merit; (2) no reasonable basis existed for counsel’s
       action or failure to act; and (3) he suffered prejudice as a result
       of counsel’s error, with prejudice measured by whether there is a
       reasonable probability the result of the proceeding would have
       been different.” Commonwealth v. Treiber, 632 Pa. 449, 121
       A.3d 435, 445 (2015) (citation omitted). We presume that counsel
       has rendered effective assistance. See id. Counsel cannot be
       found ineffective for failing to raise a baseless or meritless
       claim. See id.

Commonwealth v. Epps, 240 A.3d 640, 645 (Pa. Super. 2020).


____________________________________________


3 Remanding for the PCRA court to resolve or make a determination as to
timeliness would be particularly challenging given that the PCRA court would
have to construct a timeline from of what transpired more than six years ago
between SCI Pine Grove and the Blair County Prothonotary. Further, Appellant
is the one likely available and verifiable source, who would presumably aver
that he timely delivered the petition to prison authorities.

                                           -9-
J-S11004-20


       In concluding that Appellant’s claims lacked merit, the PCRA court

expressed its concern for judicial economy, stating:

             AND NOW, this 11th day of October 2018, the Court has
       concluded the evidentiary hearing portion of the PCRA. This Court
       normally would take several months to write an Opinion but the
       simple facts are that [Appellant] who had earlier made the
       decision not to withdraw his PCRA is entitled to an Alleyne
       resentencing that will most likely result in his release.

            The Court believes [trial counsel’s] testimony and finds it
       much more credible than [Appellant’s]. . . .

Order, 10/11/18, at 1.

       Based on credibility determinations, the PCRA court found that trial

counsel, Joel Peppetti, “exercised every due diligence in his discretion to file

a Suppression Motion and to challenge the search warrant.” Id. The court

also concluded counsel “adequately explained” his “failure to call alibi

witnesses.”    Id.    The law is unequivocal that “we are bound by the PCRA

court’s credibility decisions.” Commonwealth v. Stewart, 84 A.3d 701, 708

(Pa. Super. 2013) (en banc).4

       Attorney Peppetti testified to being an experienced criminal defense

attorney, who practiced criminal law since being licensed in 2004, and whose


____________________________________________


4 At the close of the hearing, the court advised Appellant that his “argument
has little to no merit, certainly not to overturn your conviction.” N.T.,
10/11/18, at 63. The court also advised Appellant’s counsel of its “intent in
[granting partial relief for resentencing] for your client’s benefit.” Id. The
court continued, “I believe Joel Peppetti. I think that all the aspects other
than Alleyne have no merit and if you want to file an appeal, that will just
merely delay this.” Id.


                                          - 10 -
J-S11004-20


experience included prior employment as a public defender, and certification

to handle capital murder cases. N.T., 10/11/18, at 36.

      In his first issue, Appellant argues Attorney Peppetti should have filed a

motion to suppress drugs recovered after a search warrant was executed at

Appellant’s residence, because “the search warrant was issued without

probable cause” and “there was no evidence” connecting an undercover drug

buy to the house. Appellant’s Brief at 7-10.

      We recognize:

      the failure to file a suppression motion under some circumstances
      may be evidence of ineffective assistance of counsel. However, if
      the grounds underpinning that motion are without merit, counsel
      will not be deemed ineffective for failing to so move. The
      defendant must establish that there was no reasonable basis for
      not pursuing the suppression claim and that if the evidence had
      been suppressed, there is a reasonable probability the verdict
      would have been more favorable.

Commonwealth v. Watley, 153 A.3d 1034, 1044 (Pa. Super. 2016).

      Trial counsel’s testimony refutes Appellant’s claim. Attorney Peppetti

described being retained by Appellant, and filing multiple discovery motions

“specifically in regard to the search warrant,” because it was counsel’s

“position that determinations couldn’t be made as to the viability of additional

pre-trial motions without a complete disclosure of all mandatory discovery . .

.” Id. at 41-42. Ultimately, Attorney Peppetti “believed based on my review

of the affidavit that the affidavit itself based on the surveillance . . . contained

adequate probable cause.” Id. at 44. The PCRA court acted in its discretion

in crediting Attorney Peppetti’s testimony.

                                      - 11 -
J-S11004-20



      Appellant also assails trial counsel’s failure “to call real alibi witnesses”

– including a claim that one of the witnesses, Jordan Lee, would have testified

in support of a motion to suppress the warrant to search Appellant’s home by

testifying Appellant “was simply not home” when a drug dealer entered his

house. Appellant’s Brief at 15.

      A defense counsel’s failure to call a particular witness to testify does not

constitute ineffectiveness per se. Commonwealth v. Cox, 983 A.2d 666,

693 (Pa. 2009). “In establishing whether defense counsel was ineffective for

failing to call witnesses, a defendant must prove the witnesses existed,

the witnesses were ready and willing to testify, and the absence of

the witnesses’ testimony prejudiced petitioner and denied him a fair

trial.” Id. at 693.

      With regard to Jordan Lee, Attorney Peppetti did call Lee to testify, but

as Appellant emphasizes, not as an alibi witness. Appellant disregards that

he did not tell Attorney Peppetti that Jordan Lee’s testimony would include an

alibi until shortly before trial. As the Commonwealth states, “trial counsel

offered a reasonable basis for failing to elicit alibi testimony from Jordan Lee,

basis being that, through no fault of his own, trial counsel was made aware of

potential alibi witnesses shortly before the trial and was unable to provide the

notice   required     by   the   Pennsylvania   Rules   of   Criminal   Procedure.”

Commonwealth Brief at 9.

      Attorney Peppetti testified to discussing “possible witnesses” with

Appellant. Id. at 50. He continued:

                                       - 12 -
J-S11004-20


      I felt it was necessary to hire a private investigator to assist me
      in interviewing those witnesses and also in conducting some other
      investigation. At one point in time, we rode over – the private
      investigator and myself had driven over and did what I would call
      a site review. We looked at the scene and we looked at the
      residence and I hired a private investigator, Ed Linton, to interview
      some witnesses and investigate the case.

N.T., 10/11/18, at 50.

      Attorney Peppetti explained that sometimes it “was difficult to get in

touch” with Appellant, and “unfortunately a lot of information wasn’t given to

me until shortly before the time of trial.” Id. at 51. He explained there were

“witnesses who I believed would present testimony that was not consistent

with our theory of the case or was not credible based on their family

relationship with” Appellant. Id. at 52. However, Attorney Peppetti testified

unequivocally that he “chose to present the witnesses that I believed were

credible and consistent with our trial strategy.” Id. He stated:

      I filed every motion that was a viable pretrial motion to file, and I
      did everything I could possibly do to convince the jury [Appellant]
      was not guilty of these offenses.       I don’t believe that my
      performance was deficient. If it was, I certainly don’t believe it
      would have changed the ultimate outcome of the case, but my
      recollection was that between [Appellant] and myself and the
      investigator that we hired, I did everything I possibly could for
      him.

N.T., 10/11/18, at 55-56.

      The PCRA court credited this testimony. Accordingly, no relief is due.

      Order affirmed.




                                     - 13 -
J-S11004-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



DATE: 2/19/2021




                          - 14 -